TABLE OF CONTENTS

Exhibit 10.4

DEVELOPMENT AGREEMENT

by and between

BOSTON SCIENTIFIC CORPORATION

and

CORAUTUS GENETICS INC.

Dated as of July 30, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

          Page
ARTICLE I
                                              
DEFINITIONS
        SECTION 1.01. General
1
SECTION 1.02. Additional Definitions
4
   
 
  
ARTICLE II
 
 
PRODUCT DEVELOPMENT
 
   
 
SECTION 2.01. Clinical Trials
5
SECTION 2.02. Clinical Plan
5
SECTION 2.03. Development of Final Products
6
SECTION 2.04. Regulatory Filings and Approvals
6
SECTION 2.05. Final Product Specifications
6
SECTION 2.06. Supply of VEGF-2
7
SECTION 2.07. Protocol Development
7
SECTION 2.08. Use of Injection Catheter
7
SECTION 2.09. License to the Company
8
SECTION 2.10. Supply and Support of Injection Catheters
8
SECTION 2.11. Reference Rights
9
SECTION 2.12. Representative
9
SECTION 2.13. Training Advice and Assistance
9
SECTION 2.14. Reporting Obligations
9
SECTION 2.15. Discovery and Development of New Products
10
SECTION 2.16. Exclusivity
10
   
 
        ARTICLE III
 
  INTELLECTUAL PROPERTY OWNERSHIP
 
   
 
SECTION 3.01. Pre-Existing Rights
11
SECTION 3.02. Joint Inventions by Both Parties
11
SECTION 3.03. New Inventions by Either Party
11
SECTION 3.04. Ownership of Injection Catheter Inventions and VEGF Inventions
11
             
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES
        SECTION 4.01. Mutual Representations
11
SECTION 4.02. DISCLAIMER
12
SECTION 4.03. Company Warranties
12
SECTION 4.04. BSC Warranties
12

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                           
ARTICLE V
      INDEMNIFICATION AND INSURANCE         SECTION 5.01. Company Indemnity 13
SECTION 5.02. BSC Indemnity 13 SECTION 5.03. Indemnification Procedure 13
SECTION 5.04. Limitation of Liability 14 SECTION 5.05. Insurance 14 SECTION
5.06. No Improper Representations or Warranties 14              
ARTICLE VI
   
CONFIDENTIALITY
        SECTION 6.01. Confidentiality 15 SECTION 6.02. Release from Restrictions
15 SECTION 6.03. Public Announcements and Publications 15              
ARTICLE VII
   
TERM AND TERMINATION
        SECTION 7.01. Expiration 16 SECTION 7.02. Termination for Cause 16
SECTION 7.03. Survival 16               ARTICLE VIII     MISCELLANEOUS        
SECTION 8.01. Notices 16 SECTION 8.02. Headings 17 SECTION 8.03. Severability 17
SECTION 8.04. Entire Agreement 18 SECTION 8.05. Assignment 18 SECTION 8.06. No
Third Party Beneficiaries 18 SECTION 8.07. Change of Control 18 SECTION 8.08.
Amendment 18 SECTION 8.09. Governing Law and Venue 18 SECTION 8.10. Dispute
Resolution 18 SECTION 8.11. Counterparts 19 SECTION 8.12. No Waiver 19 SECTION
8.13. Independent Contractor 19 SECTION 8.14. Registration and Filing of this
Agreement 19

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits   Exhibit A Clinical Plan Exhibit B Initial Forecast of BSC’s VEGF-2
Requirements Exhibit C Material Transfer Agreement (VEGF-2) Exhibit D Material
Transfer Agreement (Injection Catheters)

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DEVELOPMENT AGREEMENT

                   This DEVELOPMENT AGREEMENT (this “Agreement“) is made and
entered into this 30th day of July, 2003 (the “Effective Date”) by and between
BOSTON SCIENTIFIC CORPORATION (“BSC”), a Delaware corporation, and CORAUTUS
GENETICS INC. (the “Company”), a Delaware corporation (each a “Party,” and
collectively, the “Parties”).

W I T N E S S E T H:

                   WHEREAS, the Parties are parties to the Investment Agreement,
the Sublicense Agreement, the Distribution Agreement (the “Distribution
Agreement”), the Loan Agreement (the “Loan Agreement”) and the Investor Rights
Agreement, each of even date herewith (collectively with this Agreement, the
“Transaction Documents”); and

                   WHEREAS, pursuant to the transactions contemplated by the
Transaction Documents, the Parties wish to cooperate to develop products that
use VEGF-2 for the treatment of diseases of the heart or peripheral vascular
system.

                   NOW, THEREFORE, in consideration of the premises and the
mutual representations, agreements and covenants set forth herein and in the
other Transaction Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I
DEFINITIONS

                    SECTION 1.01. General. As used herein, the following terms
shall have the following meanings:

            “Act” means the United States Food, Drug and Cosmetic Act and
similar Laws in foreign jurisdictions, all as may be amended from time to time,
to the extent applicable.


            “AE” means, with respect to use of any Product or Injection
Catheter, any adverse event (within the meaning of applicable FDA regulations,
and including, without limitation, any unfavorable and unintended sign
(including, without limitation, an abnormal laboratory finding), exacerbation of
a pre-existing condition, intercurrent illness, drug interaction, significant
worsening of a disease under investigation or treatment, significant failure of
expected pharmacological or biological action, or symptom or disease temporally
associated with the use of such Product or Injection Catheter, whether or not
considered to be related to such Product or Injection Catheter), which event is
associated with the use of such Product or Injection Catheter (i) in clinical
investigation; or (ii) by a patient once such Product or Injection Catheter has
been approved, whether or not such event is considered to be drug-related. AE(s)
shall include such events (i) occurring in the course of the use of such Product
or Injection Catheter in professional practice; (ii) occurring from drug
overdose whether accidental or intentional;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

      (iii) occurring from drug abuse; (iv) occurring from drug withdrawal; and
(v) any significant and consistent failure of expected pharmacological action.
Notwithstanding the foregoing, AEs shall include any experience required to be
reported to a relevant authority in any such country.


            “Affiliate” means, with respect to any specified Person, any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.


            “Approvals” means authorizations granted to the Company from a
Regulatory Authority, including BLA approvals, to distribute, for either
investigational or commercial purposes, a medical drug or product.


            “BLA” means a Biologics License Application filed with the FDA in
respect of a Principal Product in order to manufacture, market, sell or use the
Principal Product in the United States.


            “BSC Indemnitee” means BSC, its Affiliates, University of Michigan,
HHMI, and each of their respective directors, officers, employees, regents,
trustees, fellows and agents.


            “BSC Patents” means **


            “Business Day” means any day that is not a Saturday, a Sunday or any
other day on which banks are required or authorized by Law to be closed in The
City of New York.


            “Company Indemnitee” means the Company, its Affiliates, and each of
their respective directors, officers, employees and agents.


            “Confidential Information” means all nonpublic proprietary
information and materials (whether or not patentable), disclosed by one Party
(the “Disclosing Party”) to the other Party (the “Receiving Party”),
irrespective of the manner in which the Disclosing Party disclosed such
information and regardless of whether such information is labeled as
confidential, in furtherance of this Agreement, including, but not limited to,
trade secrets under applicable Law, substances, formulations, techniques,
methodology, equipment, data, reports, correspondence, know-how, manufacturing
documentation and sources of supply, as well as the terms of this Agreement.


            “DMF” means the Drug Master File with respect to the Product or the
Device Master File with respect to the Injection Catheter, as applicable, filed
with the FDA.


            “FDA” means the United States Food and Drug Administration.


            “Final Product” means, with respect to any Principal Product and
country, the version of the relevant Principal Product that is approved by a
Regulatory Authority for marketing, distribution or sale in the relevant
country.

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

            “Indemnified Party” means a Person seeking indemnification from a
Party pursuant to and in accordance with the terms and conditions of this
Agreement.


            “Indemnifying Party” means the Party from whom an Indemnified Party
seeks indemnification pursuant to and in accordance with the terms and
conditions of this Agreement.


            “Injection Catheter” means the injection catheter known as the
Stiletto™ manufactured by BSC, including improvements, modifications and
replacements thereto.


            “Injection Catheter Invention” means Inventions relating solely to
the Injection Catheter, including but not limited to manufacturing or use
thereof.


            “Intellectual Property” means all intellectual property rights,
including without limitation (i) United States and foreign patents and patent
applications, divisions, continuations, continuations-in-part, reissues,
renewals, reexaminations, requests for continued examination, supplemental
registrations or extensions thereof, (ii) trademarks, whether registered or
unregistered and applications for registration thereof, (iii) copyrights,
whether registered or unregistered and applications for registration thereof,
and (iv) trade secrets, know-how, technology, proprietary information and data,
including, without limitation, formulae, procedures, plans, methods, processes,
specifications, models, protocols, techniques and experimentation, and design,
testing and manufacturing data, and products, compositions, and procedures.


            “Inventions” means findings, discoveries, inventions, additions,
modifications, formulations, variations, enhancements, refinements or derivative
works.


            “Law” means the Act and any other United States or non-United States
federal, national, supranational, state, provincial, local or similar statute,
law, ordinance, regulation, rule, code, order, requirement or rule of law, to
the extent applicable.


            “Losses” means any losses, liabilities, claims asserted, awards,
interest, judgments, penalties, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), costs or damages.


            “Person” means an individual, partnership, joint venture,
corporation, limited liability company, trust, unincorporated organization or
other entity (including, without limitation, any “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934).


            “Principal Product” means a Product delivered via an injection
catheter or hypodermic needle. By way of example, “Principal Product” does not
include a Product that is delivered via a coated stent or any device other than
an injection catheter or hypodermic needle.


            “Product” means a plasmid DNA, drug, biologic or other composition
comprising VEGF-2 used for treatment of diseases of the heart or peripheral
vascular system; provided, however, “Product” does not include any delivery
device (including without

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     

limitation the Injection Catheter, a hypodermic needle or stent) or the
combination of any such plasmid DNA, drug, biologic or other composition with
any such delivery device.


            “Product Specifications,” for a Principal Product, means those
specifications and performance requirements for such Principal Product as
mutually agreed by the Parties in accordance with Section 2.05 of this
Agreement, including, without limitation, clinical, manufacturing and marketing
specifications.


            “Regulatory Authority” means the FDA and any other national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity.


            “Regulatory Filings” means, for any country, the regulatory
documents necessary or advisable to be filed with a Regulatory Authority in
order to obtain all Approvals required for the importation, exportation,
promotion, pricing, marketing or sale of the Principal Products in such country.


            “VEGF-2” means the Human Genome Sciences angiogenic agent licensed
to and being further developed and modified by the Company, sometimes referred
to as Vascular Endothelial Growth Factor 2 plasmid DNA, and any modifications or
improvements thereto.


            “VEGF Invention” means Inventions relating solely to VEGF-2,
including but not limited to manufacturing or use thereof.


                      SECTION 1.02. Additional Definitions. The following terms
have the meanings set forth in the Sections set forth below:

Definition

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

Agreement   Preamble BSC   Preamble BSC Representative Group   2.12 Clinical
Developments   2.01 Clinical Plan   2.02 Company   Preamble Company
Representative Group   2.12 Distribution Agreement   Recitals Effective Date  
Preamble HHMI   2.09(c) Joint Invention   3.02 Loan Agreement   Recitals
Michigan License   2.09(b) Notice of Disagreement   8.10 Parties   Preamble
Party   Preamble Plan Modifications   2.02

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Definition

--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

Representatives   2.12 Term   7.01 Transaction Documents   Recitals University
of Michigan   2.09(b)

ARTICLE II
PRODUCT DEVELOPMENT

                 SECTION 2.01.   Clinical Trials.  In accordance with the
Clinical Plan, the Company shall develop the design and shall sponsor human
clinical trials for the Principal Products, including the research and
development activities described in the Clinical Plan, the development of
clinical protocol, clinical evaluation site selection, clinical patient
selection, clinical trial management, and Phase II efficacy research testing and
beyond (collectively, the “Clinical Developments”). The objective of the
Clinical Developments is to generate data required to obtain Approvals from the
FDA and other relevant Regulatory Authorities to market, distribute and sell the
Principal Products.

                 SECTION 2.02.   Clinical Plan.  (a)  Attached hereto as Exhibit
A is the initial research and development plan setting forth activities,
schedules, milestones, specifications, pre-clinical and clinical protocols and
requirements for development of the Principal Products (the “Clinical Plan”).
The Company may, from time to time, adopt or institute amendments, supplements
and variations (collectively, “Plan Modifications”) to the Clinical Plan;
provided, however, (i) the Company shall provide the BSC Representative Group
with a copy of all such Plan Modifications and (ii) any Plan Modifications that
would materially alter the then current version of the Clinical Plan may only be
made in accordance with paragraphs (b) and (c) below.

                 (b)    With respect to Plan Modifications that would materially
alter the then current version of the Clinical Plan, the BSC Representative
Group shall have an opportunity to review and, except as provided in paragraph
(c) below, approve or reject such Plan Modifications; provided, however, the BSC
Representative Group shall not unreasonably withhold or delay approval of such
Plan Modifications, and if the BSC Representative Group has not rejected such
Plan Modifications within forty five (45) days of receiving a copy of such Plan
Modifications then the BSC Representative Group will be deemed to have accepted
such Plan Modifications; provided, further, the Parties acknowledge and agree
that it is not unreasonable for the BSC Representative Group to reject any Plan
Modifications if BSC, in its sole discretion, believes such Plan Modifications
will have a material deleterious effect on BSC’s ability to market or distribute
the Injection Catheter. In the event that the BSC Representative Group rejects
such Plan Modifications, the Representatives shall have thirty (30) days to work
together to revise such Plan Modifications. If the Representatives cannot agree
on such Plan Modifications then, notwithstanding anything herein to the
contrary, the Company may proceed with the Clinical Plan, as modified by the
Company in its sole discretion; but BSC shall have no further obligation to
supply Injection Catheters pursuant to Section 2.10 of this Agreement, and the
Company shall return to BSC any and all Injection Catheters in its possession or
within its control.

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    (c)         Notwithstanding paragraph (b) above, in the
event any Plan Modifications to the Clinical Plan are required by the FDA or
other relevant Regulatory Authorities, such Plan Modifications may be made by
the Company without the approval of the BSC Representative Group, and BSC shall
continue to have the obligation to supply Injection Catheters pursuant to
Section 2.10 of this Agreement.

                    SECTION 2.03.   Development of Final Products.   The Company
shall use its commercially reasonable efforts to develop the Final Products in
accordance with the schedule set forth in the Clinical Plan and complete
Clinical Development of the Final Products in accordance with the following
schedule:

                                               ***

                    SECTION 2.04.    Regulatory Filings and Approvals.  The
Company shall be the sponsor of and will own the FDA applications for the
Principal Products; provided, however, that the Company shall consider and in
good faith endeavor to incorporate all comments and proposals made thereto by
BSC, and shall incorporate all comments to the extent that they relate to the
Injection Catheters. BSC shall be responsible for (a) all contributions to
Regulatory Filings relating to the Injection Catheters and (b) all costs arising
from its comments relating primarily to the development of the Injection
Catheters. The Company, at its expense, and in accordance with the Clinical
Plan, shall be responsible for making all other contributions for, undertaking,
completing and obtaining, all Regulatory Filings for each Principal Product. The
BLA for the Principal Products shall be submitted in the Company’s name. The
Company shall devote commercially reasonable efforts to undertake, complete and
obtain all Approvals for the Principal Products in the United States and in each
other jurisdiction where the Parties mutually agree to pursue Approvals for the
Principal Products. The Parties acknowledge that there is no assurance that
Approvals for any Principal Product will be obtained in the United States or any
other jurisdiction.

                    SECTION 2.05.   Final Product Specifications.   As the
Parties progress toward the development of the Final Products, the marketing
personnel from both Parties, with consultation from the clinical, regulatory and
research and development personnel of both Parties, shall work together to
develop Product Specifications for the Final Products. The Representatives shall
be responsible for approving Product Specifications for such Final Products,
which Product Specifications, once approved by the Representatives, may not be
amended without the prior written consent of BSC; provided, however, in the
event any modifications to the Product Specifications are required by the FDA or
other relevant Regulatory Authorities, such modifications to the Plan
Specifications may be made by the Company without the consent of

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BSC; provided, further, that a copy of such modifications are provided to BSC as
soon as reasonably practicable.

                    SECTION 2.06.   Supply of VEGF-2.   ***   BSC shall, on a
quarterly basis, provide the Company with a six (6) month non-binding forecast
of its VEGF-2 requirements for such studies. The Company shall ensure that it
has a sufficient supply of VEGF-2 to satisfy BSC’s forecasted needs for such
studies. BSC’s initial forecast is attached hereto as Exhibit B and sets forth a
date for delivery of the first shipment of VEGF-2 as one month from the
Effective Date. VEGF-2 for studies relating to the Principal Products shall be
supplied pursuant to a Material Transfer Agreement, a form of which is attached
hereto as Exhibit C; provided, however, that any terms in such Material Transfer
Agreement that are inconsistent with this Agreement shall be null and void. In
the event BSC desires to obtain additional quantities of VEGF-2 from the Company
for research related to Products other than the Principal Products, the parties
shall discuss in good faith the transfer of such VEGF-2 pursuant to a mutually
agreeable Material Transfer Agreement.

                    SECTION 2.07.   Protocol Development.   Each Party shall
provide the other Party with access to the protocol for human clinical trials
and pre-clinical animal trials of the Principal Products or Injection Catheter
and access to and use of the clinical trial data and results, in each case on an
ongoing basis, solely for use in connection with seeking necessary Approvals for
use of the Principal Product. The Representatives shall meet to discuss any
comments and proposals BSC has with respect to the protocol, and the Company
Representative Group shall make a good faith endeavor to incorporate the
comments and proposals made by BSC. To the extent that BSC’s comments and
proposals relate to the Injection Catheter, the Company shall incorporate all
such comments and proposals into the protocol; provided, however, BSC shall be
responsible for all costs arising from its comments relating primarily to the
development of the Injection Catheters.

                    SECTION 2.08.   Use of Injection Catheter.

                    (a)         The Company agrees that the Injection Catheters
provided by BSC pursuant to this Agreement shall be used by the Company solely
for endovascular injections in the human clinical trials conducted during
Clinical Development of the Principal Products. The Company further agrees that
it will not, after the date of this Agreement, use any injection catheter other
than the Injection Catheter in human clinical trials during Clinical Development
of the Principal Products without the prior written consent of BSC.

                    (b)         The Company acknowledges and agrees that the
Injection Catheters have not been approved by the FDA. Use by the Company of the
Injection Catheters shall be in accordance with the training and instructions
provided by BSC pursuant to Section 2.13. Use of the Injection Catheters in
humans shall only be pursuant to the Clinical Plan.

                    (c)         During the Term of this Agreement, no
pre-clinical and clinical studies organized, initiated, sponsored or conducted
by the Company shall include the comparison of any device for the
intramyocardial delivery of Principal Products with the Injection Catheters
without the prior written consent of BSC. No data collected or derived from any
pre-clinical or clinical study conducted by the Company shall be commingled,
pooled or in any way compared

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to or presented in conjunction with data regarding any device other than the
Injection Catheter without the prior written consent of BSC, which consent shall
not be unreasonably withheld; provided, however, that the consent of BSC shall
not be required in the event such data is requested or required by the FDA or
other applicable Regulatory Authority, but BSC shall, as soon as reasonably
practicable, be informed of any such requests or requirements by the FDA or
other applicable Regulatory Authority.

                    SECTION 2.09.   License to the Company.

                    (a)         Subject to the terms and conditions set forth in
this Agreement, BSC hereby grants the Company a nonexclusive, nonsublicensable,
nontransferable, royalty-free license under BSC Patents during the Term to make,
have made and use the Products solely in connection with the Company’s
development of Products in accordance with the terms and conditions of this
Agreement. The Company acknowledges and agrees that (i) the foregoing license
does not cover the sale, distribution, importation, marketing or other
commercial use of Products and (ii) unless otherwise agreed to by BSC in
writing, any Products sold, transferred, given or otherwise provided to Persons
other than BSC by the Company (other than providing to Persons for research,
testing and development purposes) violates this license grant and the terms of
this Agreement.

                    (b)         The Parties acknowledge and agree that some of
the BSC Patents are owned by the Regents of the University of Michigan (the
“University of Michigan”) and that the entire license (or a portion thereof)
granted pursuant to Section 2.09(a) may be terminated by BSC upon the
termination of the license agreement entered into by Genocor, Inc., BSC and the
Regents of the University of Michigan on June 17, 1997 (the “Michigan License”).

                    (c)         The Company agrees not to use the name of the
University of Michigan or Howard Hughes Medical Institute (“HHMI”) in publicity
or advertising with respect to the Products without the prior written approval
of the University of Michigan or HHMI.

                    (d)         The Parties acknowledge and agree that the
University of Michigan and HHMI make no warranty and shall not be held liable
for any direct, indirect, special, incidental or consequential damage or lost
profits or other economic loss or damage with respect to the BSC Patents or any
Products.

                    (e)         To the extent allowed by the University of
Michigan and any other third party owners of the BSC Patents, as applicable, BSC
shall use commercially reasonable efforts to prosecute, maintain and defend the
BSC Patents.

                    SECTION 2.10.   Supply and Support of Injection
Catheters.  (a)  ***  The Company shall, on a monthly basis, provide BSC with a
six (6) month forecast of its Injection Catheter requirements; provided,
however, that, unless the Parties mutually agree otherwise, (1) the Company may
not request more than *** Injection Catheters, excluding Injection Catheters
required for training and defective Injection Catheters, through Phase IIb
trials, and (2) after Phase IIb trials, the Company may not request more than
*** Injection Catheters per eight month period. The Injection Catheters for such
studies shall be supplied pursuant to a Material Transfer Agreement, a form of
which is attached hereto as Exhibit D; provided, however, that any terms

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in such Material Transfer Agreement that are inconsistent with this Agreement
shall be null and void. BSC shall ensure that it has a sufficient supply of
Injection Catheters to satisfy the Company’s forecasted needs.

                   (b)         BSC shall use commercially reasonable efforts to
assist in all clinical and regulatory activities necessary or useful to support
the use of Injection Catheters in the protocol for human clinical trials of
Principal Products and achieve Approvals for use of the Injection Catheter as a
delivery vehicle for the Principal Products.

                    SECTION 2.11.   Reference Rights.  BSC and the Company shall
each have reference rights to the other Party’s DMF filed at the FDA with
respect to Products and Injection Catheters.

                    SECTION 2.12.   Representative.  To oversee the progress of
the Clinical Development and the manufacture of the Principal Products, the
Company and BSC shall appoint one or more representatives each (the “Company
Representative Group” and the “BSC Representative Group,” respectively, and
together, the “Representatives”). The Representatives shall meet in person or
via teleconference monthly to discuss the progress of the Clinical Development
and the manufacture of the Principal Products.

                    SECTION 2.13.   Training Advice and Assistance.  BSC shall
provide reasonable technical assistance and training to the Company and its
investigators regarding the usage of Injection Catheter supplied to the Company.
BSC shall, at its cost, provide such assistance and training at a reasonable
number of clinical sites, not to exceed twenty (20) sites.

                    SECTION 2.14.   Reporting Obligations.  (a)    Quarterly
Reports.  The Company shall provide BSC with a written quarterly report on the
progress of the development of the Principal Products, and such report shall be
in a form mutually agreed upon by the Representatives.

                    (b)         Adverse Events and Product Complaints.   Each
Party shall (i) adhere to all requirements of applicable Laws which relate to
the reporting and investigation of AEs anywhere in the world and keep the other
Party informed of such matters, (ii) promptly inform the other Party of any
material safety or health incidents related to any Final Product or Injection
Catheter, including the use, manufacture, labeling or packaging of any of the
foregoing, and (iii) promptly inform the other Party upon becoming aware of any
unusual or unexpected reactions or events, malfunctions, safety or efficacy of
or attributable to any Product or VEGF-2 or Injection Catheter and/or any
Regulatory Authority action related thereto.

                    (c)         Exchange of Drug Safety Information.   Each
Party shall immediately provide the other Party with drug or device safety
requests from all governmental and other Regulatory Authorities. Proposed
answers affecting a Product or Injection Catheter will be exchanged with the
other Party before submission, and the Parties shall cooperate with respect to
such answers; provided, however, that the Company shall have the ultimate
decision making authority with respect to answers relating to the Products, and
BSC shall have the ultimate decision making authority with respect to answers
relating to the Injection Catheters. Each Party

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall provide the other Party the decisions received from the applicable
Regulatory Authorities reasonably promptly after the Party receives notice of
such decision.

                    (d)         Regulatory Actions.  Each Party shall advise the
other Party of any regulatory action of which it is aware which would affect any
Product in any country.

                    (e)         Governmental Inspection. Each Party shall advise
the other Party of any governmental communication, inspection or report or Law
relating to a Product or Injection Catheter of which it is aware and which might
reasonably be expected to affect the Principal Product or Injection Catheter.
Any response to a regulatory notice relating to the Principal Products,
Injection Catheters or such Law shall be prepared jointly by the Parties, with
the lead role taken by the Party to whom such notice is addressed (or, if
addressed to both Parties, with the lead role taken by the Company unless the
notice relates to the Injection Catheter in which case BSC shall take the lead
role); provided, however, that each Party shall be entitled to take all such
actions with respect to such notice as are required of it by Law. Both Parties
shall have the right to be present during any such inspection.

                    SECTION  2.15.   Discovery and Development of New Products.
 (a)  The Parties shall cooperate with each other in creating improvements to
the Principal Products and new product developments for cardiovascular
applications using VEGF-2. If either Party discovers any new product for
cardiovascular applications (including Products other than Principal Products)
or creates improvements to the Principal Products during the Term of this
Agreement, that Party shall present such new developments or improvements to the
other Party and the Parties shall, in good faith, discuss the possibility of
jointly funding and developing such new developments or improvements.
Notwithstanding the foregoing, neither Party shall be under any obligation to
fund, develop, co-develop or in any way pursue funding or development of any new
developments, improvements or products (including Products other than Principal
Products).

                    (b)         In the event the Parties choose to jointly
develop a new improvement or product, the Parties shall either revise this
Agreement to provide for such development or enter into another agreement
regarding the development of such improvement or product.

                    SECTION  2.16.   Exclusivity.  Notwithstanding anything in
this Agreement to the contrary, during the Term of this Agreement, the Company
may not enter into any development, distribution or similar agreement with
respect to the Principal Products (excluding clinical site agreements,
manufacturing agreements, contract research agreements and other agreements
necessary or useful for the clinical testing of the Principal Products) with
Persons other than BSC without the prior written consent of BSC. Subject to the
Company’s obligations to first discuss development of Products with BSC pursuant
to Section 2.15 and BSC’s right to distribute Products pursuant to the
Distribution Agreement, the Company may enter into development, testing and
similar arrangements with respect to Products other than Principal Products with
Persons other than BSC without the prior written consent of BSC.

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III
INTELLECTUAL PROPERTY OWNERSHIP

                    SECTION  3.01.   Pre-Existing Rights.  Each Party
acknowledges that any and all Intellectual Property of the other Party is and
shall continue to be owned by such other Party, subject only to the licenses
granted.

                    SECTION  3.02.   Joint Inventions by Both Parties.  If an
Invention, other than an Injection Catheter Invention or VEGF Invention, is
conceived, discovered or reduced to practice jointly by both Parties pursuant to
performance under this Agreement (a “Joint Invention”), the Parties agree to
reasonably assist each other in obtaining patent protection for such Joint
Invention. Such Joint Inventions shall be jointly owned by the Parties without
any right or duty of accounting. Expenses relating to any patent applications
covering Joint Inventions shall be shared equally by the Parties. If either
Party elects not to file or maintain any such application or patent issuing from
such application in any country, then that Party shall promptly notify the other
Party who then shall have the right to file or maintain such application or
patent in its own name and at its sole expense.

                    SECTION  3.03.   New Inventions by Either Party.  Each Party
shall retain all right, title and interest in any and all Intellectual Property
in and to Inventions, other than Injection Catheter Inventions and VEGF
Inventions, conceived, discovered or reduced to practice solely by that Party
pursuant to performance under this Agreement.

                    SECTION  3.04.   Ownership of Injection Catheter Inventions
and VEGF Inventions.  Notwithstanding anything herein to the contrary,
regardless of which Party discovered or reduced to practice any Injection
Catheter Invention or VEGF Invention: (i) BSC shall own all right, title and
interest in and to all Injection Catheter Inventions, and the Company hereby
assigns to BSC all of its right, title and interest in and to such Injection
Catheter Inventions and agrees to execute any documents necessary to record or
otherwise perfect such assignment; and (ii) the Company shall own all right,
title and interest in and to all VEGF Inventions, and BSC hereby assigns to the
Company all of its right, title and interest in and to such VEGF Inventions and
agrees to execute any documents necessary to record or otherwise perfect such
assignment.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

                    SECTION  4.01.   Mutual Representations.   Each Party hereby
represents and warrants to the other Party as follows:

                    (a)         The execution, delivery and performance of this
Agreement by such Party have been duly authorized by all necessary action on the
part of such Party.

                    (b)         This Agreement has been duly executed and
delivered by such Party and, assuming due authorization, execution and delivery
by the other Party, constitutes a legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms,

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights and remedies generally, and (ii) the effect of general
equitable principles, regardless of whether asserted in a proceeding in equity
or at law.

                    (c)         Such Party’s execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
does not and will not (i) violate, conflict with or result in the breach of any
provision of the certificate of incorporation or by-laws (or similar
organizational documents) of such Party, (ii) conflict with or violate any Law
or governmental order applicable to such Party or its assets, properties or
businesses, or (iii) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any encumbrance on any of its
outstanding shares of common stock or preferred stock or any of the assets or
properties of such Party pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which it is a party or by which any of such Party’s
shares of common stock or preferred stock or any of the Party’s assets or
properties is bound or affected.

                    (d)         It is not a party to any litigation relating to,
or that could reasonably be expected to affect, its ability to perform its
obligations under this Agreement.

                    SECTION  4.02.   DISCLAIMER.   EXCEPT AS EXPLICITLY PROVIDED
IN THIS ARTICLE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS, IMPLIED, OR STATUTORY, AND THE PARTIES EXPRESSLY DISCLAIM ALL
OTHER WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

                    SECTION  4.03.   Company Warranties.   (a)   The Company
hereby represents and warrants that, to the actual knowledge of the Company, the
development and use of Principal Products does not infringe, misappropriate,
dilute or otherwise violate the Intellectual Property of any third party.

                    (b)         The Company represents and warrants that it is
not party to, and will not enter into, any development, design or similar
agreement with respect to the Principal Products (excluding clinical site
agreements, manufacturing agreements, contract research agreements and other
agreements necessary or useful for the clinical testing of the Principal
Products) with any Person other than BSC without the prior written consent of
BSC.

                    SECTION  4.04.   BSC Warranties.   (a)   BSC represents and
warrants that it has the right to grant the license set forth in Section 2.09(a)
of this Agreement.

                    (b)         BSC represents and warrants that the BSC Patents
have not been adjudged invalid or unenforceable and, to the actual knowledge of
BSC, are not subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling that would impair the validity or enforceability
of the BSC Patents.

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    (c)         BSC represents and warrants that, to the actual
knowledge of BSC, the development, manufacture and use of the Injection Catheter
does not infringe, misappropriate, dilute or otherwise violate the Intellectual
Property of any third party.

ARTICLE V
INDEMNIFICATION AND INSURANCE

                    SECTION  5.01.   Company Indemnity.   The Company shall
indemnify, defend and hold harmless each BSC Indemnitee from any and all Losses
actually suffered or incurred by BSC arising out of or resulting from: (a) the
breach of any representation or warranty, covenant or agreement by the Company
contained in this Agreement, provided, for purposes of determining whether there
is a breach of the representation and warranty set forth in Section 4.03(a), the
knowledge qualifier shall be disregarded; (b) any negligent act or omission or
willful misconduct of the Company in connection with performance of its
obligations under this Agreement; (c) the design, manufacture, use or
administration of a Principal Product, except to the extent attributable to the
Injection Catheter or the negligent act or omission or willful misconduct of BSC
or its officers, agents or employees; and (d) injury, illness, death or property
damage in connection with the Principal Products or clinical trials contemplated
by this Agreement, except to the extent attributable to the Injection Catheter
or the negligent act or omission or willful misconduct of BSC or its officers,
agents or employees.

                    SECTION  5.02.   BSC Indemnity.  BSC shall indemnify, defend
and hold harmless each Company Indemnitee from any and all Losses actually
suffered or incurred by the Company arising out of or resulting from: (a) the
breach of any representation or warranty, covenant or agreement by BSC contained
in this Agreement, provided, for purposes of determining whether there is a
breach of the representation and warranty set forth in Section 4.04(c), the
knowledge qualifier shall be disregarded; (b) any negligent act or omission or
willful misconduct of BSC in connection with performance of its obligations
under this Agreement; (c) the design, manufacture, use or administration of the
Injection Catheter, except to the extent attributable to the Principal Products
or the negligent act or omission or willful misconduct of the Company or its
officers, agents or employees; and (d) injury, illness, death or property damage
caused by the Injection Catheter, except to the extent attributable to the
Principal Products or the negligent act or omission or willful misconduct of the
Company or its officers, agents or employees.

                    SECTION  5.03.   Indemnification Procedure.   (a)  Any
Indemnified Party seeking indemnification under this Agreement shall give prompt
written notice to the Indemnifying Party of any claim, assertion, event or
proceeding by or in respect of a third party of which such Indemnified Party has
knowledge concerning any Losses as to which such Indemnified Party may request
indemnification hereunder; provided, however, that the failure to provide or a
delay in providing such notice shall not release the Indemnifying Party from any
of its obligations under this Agreement, except to the extent that the
Indemnifying Party is actually prejudiced by such failure or delay, and shall
not relieve the Indemnifying Party from any other obligation or liability that
it may have to any Indemnified Party otherwise than under this Agreement.

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                    (b)          The Indemnifying Party shall have the right to
assume, through counsel of its own choosing, which counsel shall be reasonably
satisfactory to the Indemnified Party, the defense or settlement of any claim or
proceeding the subject of indemnification hereunder at its own expense, so long
as the Indemnifying Party first acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any and all Losses that may
result from such claim or proceeding. If the Indemnifying Party elects to assume
the defense of any such claim or proceeding, the Indemnified Party may
participate in such defense, but in such case the expenses of the Indemnified
Party with respect to its assumption of such defense shall be borne and paid by
the Indemnified Party. Notwithstanding the foregoing, the Indemnified Party
shall have the right to employ separate counsel at the Indemnifying Party’s
expense and to control its own defense of any such claim or proceeding if a
conflict or potential conflict exists between the Indemnifying Party and the
Indemnified Party that would make such separate representation advisable under
applicable standards of professional conduct.

                    (c)          If the Indemnifying Party elects to assume the
defense of any claim or proceeding, no settlement in respect of any third-party
claim may be effected by the Indemnifying Party without the Indemnified Party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed. If the Indemnifying Party fails to undertake any such defense, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof at the Indemnifying Party’s expense. Notwithstanding anything herein to
the contrary, regardless of whether the Indemnifying Party has assumed the
defense of any claim or proceeding pursuant to this Section 5.03, the
Indemnified Party shall not settle any claim or proceeding without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the Parties agree that
it shall be reasonable for the Indemnifying Party to withhold its consent if any
such settlement involves any admission of liability or wrongdoing by the
Indemnified Party or the Indemnifying Party.

                    SECTION 5.04.   Limitation of Liability.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH
DAMAGES: (A) ARE INCLUDED IN AN AWARD AGAINST EITHER PARTY RESULTING FROM A
THIRD PARTY CLAIM FOR WHICH SUCH PARTY IS INDEMNIFIED HEREUNDER; OR (B) ARE
RELATED TO OR ARISE FROM WILLFUL OR INTENTIONAL MISCONDUCT.

                    SECTION 5.05.   Insurance.  Effective sixty (60) days after
the Effective Date and so long as the Company has any obligations under Article
V of this Agreement, the Company shall maintain comprehensive general liability
insurance, including products liability, with a minimum liability coverage limit
of ten million dollars ($10,000,000) per occurrence and naming BSC, University
of Michigan and HHMI (including their regents, trustees, fellows, officers and
employees) as additional insureds. The Company shall provide BSC with a copy of
a certificate of insurance evidencing compliance with this provision. Such
certificate of insurance shall also provide BSC with thirty days’ prior written
notice of cancellation, modification or termination.

                     SECTION 5.06.   No Improper Representations or Warranties.
 Neither Party shall make any statements, representations or warranties or
accept any liabilities or responsibilities that are inconsistent with any
disclaimer or limitation included in this Article V.

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI
CONFIDENTIALITY

                    SECTION 6.01.   Confidentiality.  During the Term of this
Agreement and for the period of three (3) years thereafter, the Receiving Party
shall maintain Confidential Information in confidence and shall not disclose,
divulge or otherwise communicate such Confidential Information to others, or use
it for any purpose, except pursuant to, and in order to carry out, the terms and
objectives of this Agreement. The Receiving Party hereby shall exercise every
reasonable precaution to prevent and restrain the unauthorized disclosure of
such Confidential Information by any of its directors, officers, employees,
consultants, subcontractors or agents. Upon termination of this Agreement, each
Party shall return to the other Party, upon demand, all Confidential Information
in its possession or, upon demand, destroy such Confidential Information and
provide a certificate to the other Party of such destruction signed by an
officer of the destroying Party.

                    SECTION 6.02.   Release from Restrictions.  The provisions
of Section 6.01 shall not apply to any information disclosed hereunder that:

            (a)           is lawfully disclosed to the Receiving Party by an
independent, unaffiliated third party rightfully in possession of the
information and under no confidentiality or fiduciary obligation not to make
disclosure;


            (b)           becomes published or generally known to the public
through no fault or omission on the part of the Receiving Party;


            (c)           is developed independently by the Receiving Party
without access to the Confidential Information of the Disclosing Party;


            (d)           is legally required to be disclosed to a Regulatory
Authority in the United States or in another jurisdiction in which the Parties
have agreed to seek Approvals; provided, however, the Receiving Party shall
continue to treat such information as confidential pursuant to Section 6.01
unless and until such information becomes published or generally known to the
public through no fault or omission on the part of the Receiving Party; or


            (e)           a Party is legally compelled to disclose; provided,
however, that the Receiving Party shall provide prompt written notice of such
requirement to the Disclosing Party so that the Disclosing Party may seek a
protective order or other remedy or waive compliance with Section 6.01; and
provided further that in the event such protective order or other remedy is not
obtained or the Disclosing Party waives compliance with Section 6.01, the
Receiving Party shall be permitted to furnish only that portion of such
Confidential Information that is legally required to be provided, and the
Receiving Party shall exercise its reasonable best efforts to obtain assurances
that confidential treatment shall be accorded such information.


                     SECTION 6.03.   Public Announcements and Publications.
 Except as required by Law or by the requirements of any securities exchange on
which the securities of a Party hereto are listed, no Party shall make, or cause
to be made, any press release or public announcement in

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated hereby without the prior written consent of the other Party, and
the Parties shall cooperate as to the timing and contents of any such press
release or public announcement.

ARTICLE VII
TERM AND TERMINATION

                    SECTION 7.01.   Expiration.  This Agreement shall remain in
full force and effect until the termination or expiration of the Distribution
Agreement (the “Term”), unless terminated earlier in accordance with this
Article VII.

                    SECTION 7.02.   Termination for Cause.  (a)  This Agreement
may be terminated by either Party if the other Party shall be in material breach
of any provision contained in this Agreement and any such breach shall not have
been remedied within forty-five (45) Business Days after receipt of written
notice from the terminating Party specifying (i) such breach and (ii) intention
to terminate if such breach is not cured within forty-five (45) Business Days.

                    (b)          This Agreement may be terminated by the Company
in the event that BSC materially breaches the Loan Agreement and such breach
shall not have been remedied within forty-five (45) Business Days after receipt
of written notice from the Company specifying (i) such breach and (ii) intention
to terminate this Agreement if such breach is not cured within forty-five (45)
Business Days.

                    (c)          This Agreement may also be terminated by BSC
following an Event of Default (as defined in the Senior Convertible Promissory
Notes issued under the Loan Agreement).

                    SECTION 7.03.   Survival.  In addition to any clause which
by its express term survives termination or expiration, the respective rights
and obligations of the Parties under the provisions of Articles III
(Intellectual Property Ownership), V (Indemnification and Insurance), VI
(Confidentiality), VII (Term and Termination), and VIII (Miscellaneous) shall
also survive any termination or expiration of this Agreement.

ARTICLE VIII
MISCELLANEOUS

                    SECTION 8.01.   Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by an internationally recognized overnight courier
service, by telecopy or registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.01):

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (a) if to the Company:

Corautus Genetics Inc.
430 Tenth Street, NW
Suite S-204
Atlanta, GA 30318
Telecopy: (404) 526-6218
Attention: Richard E. Otto, Chief Executive Officer

with a copy to:

McKenna Long & Aldridge LLP
303 Peachtree Street, Suite 5300
Atlanta, GA 30308
Telecopy: (404) 527-4198
Attention: Robert E. Tritt


  (b) if to BSC:

Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Telecopy: (508) 650 8956
Attention: Lawrence C. Best, Senior Vice President and CFO

with a copy to:

Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Telecopy: (508) 650 8956
Attention: General Counsel


                    SECTION 8.02.   Headings.  The descriptive headings
contained in this Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of the Agreement.

                    SECTION 8.03.   Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any Law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect for so long as the economic
or legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                   SECTION 8.04.   Entire Agreement. The Transaction Documents
constitute the entire agreement of the Parties with respect to the subject
matter thereof and supersede all prior agreements and undertakings, both written
and oral, among the Parties with respect to the subject matter thereof.

                   SECTION 8.05.   Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither Party may assign this Agreement
without the prior written consent of the other Party; provided, however, that
BSC may assign to an Affiliate its rights and obligations under this Agreement
without the approval of the Company; provided further that no such assignment by
BSC to an Affiliate shall relieve BSC of any obligation or liability hereunder,
whether then existing or thereafter incurred by BSC or its assignee. No
assignment by either Party permitted hereunder shall relieve the applicable
Party of its then-existing obligations under this Agreement.

                   SECTION 8.06.   No Third Party Beneficiaries. This Agreement
shall be binding upon and inure solely to the benefit of the Parties and their
permitted assigns, and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever.

                   SECTION 8.07.   Change of Control. In the event of a change
of control of the Company or BSC, this Agreement and all rights and obligations
of each Party shall survive such change of control unaffected.

                   SECTION 8.08.   Amendment. This Agreement may not be amended
or modified except by an instrument in writing signed by authorized
representatives of the Company and BSC. In the event the University of Michigan
or any third party owner of a BSC Patent requests that BSC amend the terms of
this Agreement in order to comply with the Michigan License or the terms of the
patent license agreements entered into by BSC and such third party owners, BSC
and the Company shall discuss in good faith the amending of this Agreement to
incorporate the requested amendment.

                   SECTION 8.09.   Governing Law and Venue. This Agreement shall
be governed by, and construed in accordance with, the Laws of the State of New
York. The Parties unconditionally and irrevocably agree and consent to the
exclusive jurisdiction of the courts located in the state of New York and waive
any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and further agree not to commence any such action, suit or
proceeding except in any such court.

                   SECTION 8.10.   Dispute Resolution. Except to the limited
extent necessary to (i) avoid expiration of a claim, (ii) comply with deadlines
under applicable Law, or (iii) obtain interim relief, including injunctive
relief, to preserve the status quo or prevent irreparable harm, neither Party
shall file an action or institute legal proceedings with respect to any dispute,
controversy or claim arising out of this Agreement or the validity,
interpretation, breach or termination thereof, including claims seeking redress
or asserting rights under any Law, until:

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                   (a)      the aggrieved Party has given the other Party
written notice (“Notice of Disagreement”), in accordance with Section 8.01 of
this Agreement, of its grievance setting forth the basis for such dispute and
the remedy desired;

                   (b)      the other Party has failed to provide a prompt and
effective remedy (in the view of the aggrieved Party);

                   (c)      the aggrieved Party has requested in writing senior
executives for both Parties to promptly meet and discuss the matter detailed in
the Notice of Disagreement in order to consider informal and amicable means of
resolution; and

                   (d)      (i) the senior executives for both Parties have met
at least three times and have not been able to resolve the dispute to the mutual
satisfaction of the Parties or (ii) more than sixty (60) Business Days have
passed since the date of the Notice of Disagreement.

                   SECTION 8.11.   Counterparts. This Agreement may be executed
and delivered (including by facsimile transmission) in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

                   SECTION 8.12.   No Waiver. The failure of either Party to
enforce at any time for any period the provisions of or any rights deriving from
this Agreement shall not be construed to be a waiver of such provisions or
rights or the right of such Party thereafter to enforce such provisions.

                   SECTION 8.13.   Independent Contractor. In performing under
this Agreement, each Party shall be acting as an independent contractor and
shall not be considered or deemed to be an agent, employee, joint venturer, or
partner of the other Party. Each Party shall at all times maintain complete
control over its personnel and operations. Neither Party shall have, or shall
represent that it has any power, right or authority to bind the other Party to
any obligation or liability, or to assume or create any obligation or liability
on behalf of the other Party.

                   SECTION 8.14.   Registration and Filing of this Agreement.
Notwithstanding Article VI, to the extent, if any, that a Party concludes in
good faith that it is required to file or register this Agreement or a
notification thereof with any governmental authority, including, without
limitation, the U.S. Securities and Exchange Commission, the Competition
Directorate of the Commission of the European Communities, the U.S. Department
of Justice or the U.S. Federal Trade Commission, in accordance with Law, such
Party shall inform the other Party thereof, and both Parties shall cooperate
each at its own expense in such filing or notification and shall execute all
documents reasonably required in connection therewith. In such filing or
registration, the Parties shall request confidential treatment of sensitive
provisions of the Agreement, to the extent permitted by Law. The Parties shall
promptly inform each other as to the activities or inquiries of any such
governmental authority relating to this Agreement and shall cooperate to respond
to any request for further information therefrom on a timely basis.

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                   IN WITNESS WHEREOF, BSC and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

BOSTON SCIENTIFIC CORPORATION CORAUTUS GENETICS INC.


By: /s/ LAWRENCE C. BEST
By:
/s/ RICHARD E. OTTO  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Lawrence C. Best   Richard E. Otto   Senior Vice President & Chief   Chief
Executive Offier   Financial Officer    

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A

Clinical Plan

***

________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

 

A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit B

Initial Forecast of BSC’s VEGF-2 Requirements

100mg of VEGF-2 per three-month period with initial delivery of the first
three-month supply one month from the Effective Date.

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C

Material Transfer Agreement (VEGF-2)

         THIS MATERIAL TRANSFER AGREEMENT is made the ____ day of _______, 2003,
by and between CORAUTUS GENETICS INC., a Delaware Corporation (“Corautus”), and
BOSTON SCIENTIFIC CORPORATION, a Delaware corporation (“BSC”).

W I T N E S S E T H:

         WHEREAS, Corautus and BSC have entered into a Development Agreement,
dated July 30, 2003, pursuant to which Corautus and BSC have agreed to cooperate
to develop certain products that use VEGF-2 for the treatment of cardiovascular
and vascular diseases; and

         WHEREAS, BSC desires to use, and Corautus has agreed to transfer to
BSC, quantities of a VEGF-2 plasmid DNA material for the purpose of conducting
certain pre-clinical research pursuant to the Development Agreement and the
terms and conditions set forth in this Agreement;

         NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained and other good and valuable consideration, the
Parties agree as follows:

ARTICLE I
DEFINITIONS

         1.01      Definitions.  For purposes of this Agreement, the following
capitalized terms shall have the following respective means. Capitalized terms
used but not otherwise defined in this Agreement shall have the meaning ascribed
to such terms in the Development Agreement.

                      (a)         “Biological Materials” means the Human Genome
Sciences angiogenic agent licensed to and being further developed and modified
by Corautus, sometimes referred to as Vascular Endothelial Growth Factor 2
plasmid DNA, and any modifications or improvements thereto, and all related
materials, all as provided by Corautus to BSC under this Agreement.

                      (b)        “ Development Agreement” means the Development
Agreement, dated July 30, 2003, between Corautus and BSC, together with all
amendments thereto.

                      (c)         “Agreement” means this Material Transfer
Agreement, together with all Appendices attached hereto and all amendments
hereto executed by both Parties.

ARTICLE II
SUPPLY OF MATERIALS AND SCOPE OF USE

         2.01      Supply of Biological Materials.  Upon execution of this
Agreement, Corautus shall supply to BSC *** the Biological Materials (subject to
Section 2.06 of the Development Agreement) for the purposes stated herein.
Biological Materials supplied hereunder shall be made available for shipment at
Corautus’s designated shipment point for delivery arranged by BSC. All costs and
expenses for shipping shall be borne by BSC.

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         2.02      Scope of Use.  BSC may use the Biological Materials only as
provided in Section 2.06 of the Development Agreement or as provided in
Attachment A hereto. Without limiting the foregoing, BSC shall not use any
Biological Materials in human subjects in any manner including, but not limited
to, the treatment, diagnosis, prognosis or other evaluation of patients, or for
commercial purposes other than for development of Principal Products as provided
in this Agreement and the Development Agreement. No Biological Materials may be
exported or otherwise transferred outside of the United States without the prior
written consent of Corautus. BSC shall provide Corautus with periodic written
reports as may be mutually agreed to by the Parties summarizing the results and
data from the pre-clinical research project performed pursuant hereto.

         2.03      Compliance with Laws.  BSC shall use, handle, store and
dispose of the Biological Materials in a safe manner and in compliance with all
applicable federal, state and local laws and regulations, including, without
limitation, all requirements and guidelines of the National Institutes of Health
and the Food and Drug Administration and all requirements relating to human and
animal subjects and recombinant DNA. BSC and Corautus shall also comply with all
applicable laws relating to the delivery of Biological Materials provided
hereunder. Without limiting the foregoing, all Biological Materials provided
hereunder should be considered experimental in nature, may contain hazardous
properties and should be handled by BSC with appropriate safety precautions.

ARTICLE III
LICENSES AND INTELLECTUAL PROPERTY

         3.01      No Licenses.  No licenses are provided to BSC under any
Intellectual Property rights of Corautus under this Agreement.

         3.02      Transfers. BSC shall retain physical control of the
Biological Materials and shall not sell, license, distribute or otherwise
transfer or provide access to any Biological Materials, or any portion thereof,
to any other Person without the prior written consent of Corautus.

         3.03      Ownership and Integrity.  BSC acknowledges and agrees that
Corautus retains ownership of all right, title and interest in and to the
Biological Materials. BSC shall not analyze, or have analyzed, the composition
or formulation of any Biological Materials.

         3.04      Confidential Information.  Any Confidential Information of
Corautus provided to BSC in connection with this Agreement shall be deemed to be
Confidential Information of Corautus and shall be subject to protection in
accordance with the terms of Article VI of the Development Agreement.

ARTICLE IV
TERM AND TERMINATION

         4.01      Term. This Agreement shall be effective as of
____________________, 2003 and shall continue in effect unless and until
terminated as provided herein.

         4.02      Termination of Agreement.

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                      (a)         Termination for Convenience.  Either Party
may, subject to its obligations under the Development Agreement, terminate this
Agreement at any time upon at least thirty (30) days’ prior written notice to
the other Party.

                      (b)         Remedies for Default.  If any Party breaches
this Agreement or the Development Agreement and does not cure such breach within
twenty (20) days of receipt of written notice thereof from another Party, any
non-breaching Party shall have the right to terminate this Agreement and/or seek
any and all remedies available at law or in equity.

                      (c)         Termination of Development Agreement.  This
Agreement shall immediately terminate upon the termination of the Development
Agreement for any reason.

         4.03      Disposal of Biological Materials.  Upon the termination of
this Agreement for any reason, BSC shall immediately discontinue its use of the
Biological Materials and destroy or return, at Corautus’s request, all
quantities of Biological Materials in its possession.

ARTICLE V
MISCELLANEOUS

         5.01      Development Agreement.  This Agreement and the performance by
the Parties hereunder shall be subject to the terms and conditions of the
Development Agreement.

         5.02      Amendment.  No amendment or modification of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by both Parties.

         5.03      Survival.  The Parties’ respective obligations hereunder
which by their nature would continue beyond the termination, cancellation or
expiration of this Agreement (including, without limitation, Sections 3.03 and
4.03) shall so survive.

         5.04      Counterparts and Facsimile.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which, when taken together, shall constitute one instrument. This
Agreement may be executed and delivered by facsimile.

         IN WITNESS WHEREOF, the Parties have signed this Agreement to be
effective as of the date first above written.

      CORAUTUS GENETICS INC.,   BOSTON SCIENTIFIC CORPORATION, a Delaware
Corporation   a Delaware Corporation           By:         By:        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:     Name:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Its:     Its:     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit D

Material Transfer Agreement (Injection Catheters)

         THIS MATERIAL TRANSFER AGREEMENT is made the ____ day of _______, 2003,
by and between CORAUTUS GENETICS INC., a Delaware Corporation (“Corautus”), and
BOSTON SCIENTIFIC CORPORATION, a Delaware corporation (“BSC”).

W I T N E S S E T H:

         WHEREAS, Corautus and BSC have entered into a Development Agreement,
dated July 30, 2003, pursuant to which Corautus and BSC have agreed to cooperate
to develop certain products that use VEGF-2 for the treatment of cardiovascular
and vascular diseases; and

         WHEREAS, Corautus desires to use, and BSC has agreed to transfer to
Corautus, certain quantities of injection catheters for certain pre-clinical
research purposes pursuant to the Development Agreement and the terms and
conditions set forth in this Agreement;

         NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained and other good and valuable consideration, the
Parties agree as follows:

ARTICLE I
DEFINITIONS

         1.01      Definitions.  For purposes of this Agreement, the following
capitalized terms shall have the following respective means. Capitalized terms
used but not otherwise defined in this Agreement shall have the meaning ascribed
to such terms in the Development Agreement.

                      (a)         “ Catheter Materials” means the injection
catheters known as the Stiletto™ manufactured by BSC, including improvements,
modifications and replacements thereto, and all related materials, all as
provided by BSC to Corautus under this Agreement.

                      (b)         “ Development Agreement” means the Development
Agreement, dated July 30, 2003, between Corautus and BSC, together with all
amendments thereto.

                      (c)         “ Agreement” means this Material Transfer
Agreement, together with all Appendices attached hereto and all amendments
hereto executed by both Parties.

ARTICLE II
SUPPLY OF MATERIALS AND SCOPE OF USE

         2.01      Supply of Catheter Materials.  Upon execution of this
Agreement, BSC shall supply to Corautus *** the Catheter Materials (subject to
Section 2.10 of the Development Agreement) for the purposes stated herein.

         2.02      Scope of Use.  Corautus may use the Catheter Materials only
as provided in Section 2.08 of the Development Agreement or as provided in
Attachment A hereto. No

_________

“***” indicates redacted confidential information pursuant to a confidential
treatment request filed with the SEC.

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Catheter Materials may be exported or otherwise transferred outside of the
United States without the prior written consent of BSC.

                    2.03         Compliance with Laws.   Corautus shall use,
handle, store and dispose of the Catheter Materials in a safe manner and in
compliance with all applicable federal, state and local laws and regulations,
including, without limitation, all requirements and guidelines of the National
Institutes of Health and the Food and Drug Administration and all requirements
relating to human and animal subjects. BSC and Corautus shall also comply with
all applicable laws relating to the delivery of Catheter Materials provided
hereunder. Without limiting the foregoing, all Catheter Materials provided
hereunder should be handled by Corautus with appropriate safety precautions.

ARTICLE III
LICENSES AND INTELLECTUAL PROPERTY

                    3.01         No Licenses.    No licenses are provided to
Corautus under any Intellectual Property rights of BSC under this Agreement.

                    3.02         Transfers.   Corautus shall retain physical
control of the Catheter Materials and shall not sell, license, distribute or
otherwise transfer or provide access to any Catheter Materials, or any portion
thereof, to any other Person except for purposes of performing its obligations
under this Agreement and the Development Agreement, all in accordance with the
Clinical Plan.

                    3.03         Ownership and Integrity.   Corautus
acknowledges and agrees that BSC retains ownership of all right, title and
interest in and to the Catheter Materials. Corautus shall not analyze, or have
analyzed, the structure or mechanics of any Catheter Materials.

                    3.04         Confidential Information.   Any Confidential
Information of BSC provided to Corautus in connection with this Agreement shall
be deemed to be Confidential Information of BSC and shall be subject to
protection in accordance with the terms of Article VI of the Development
Agreement.

ARTICLE IV
TERM AND TERMINATION

                    4.01         Term.   This Agreement shall be effective as of
____________________, 2003 and shall continue in effect unless and until
terminated as provided herein.

                    4.02         Termination of Agreement.

                                   (a)         Termination for Convenience.  
Either Party may, subject to its obligations under the Development Agreement,
terminate this Agreement at any time upon at least thirty (30) days’ prior
written notice to the other Party.

                                   (b)         Remedies for Default.   If any
Party breaches this Agreement or the Development Agreement and does not cure
such breach within twenty (20) days of receipt of written notice thereof from
another Party, any non-breaching Party shall have the right to terminate this
Agreement and/or seek any and all remedies available at law or in equity.

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                                   (c)         Termination of Development
Agreement.   This Agreement shall immediately terminate upon the termination of
the Development Agreement for any reason.

                    4.03         Disposal of Catheter Materials.   Upon the
termination of this Agreement for any reason, Corautus shall immediately
discontinue its use of the Catheter Materials and destroy or return, at BSC’s
request, all quantities of Catheter Materials in its possession.

ARTICLE V
MISCELLANEOUS

                    5.01         Development Agreement.   This Agreement and the
performance by the Parties hereunder shall be subject to the terms and
conditions of the Development Agreement.

                    5.02         Amendment.   No amendment or modification of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by both Parties.

                    5.03         Survival.   The Parties’ respective obligations
hereunder which by their nature would continue beyond the termination,
cancellation or expiration of this Agreement (including, without limitation,
Sections 3.03 and 4.03) shall so survive.

                    5.04         Counterparts and Facsimile.   This Agreement
may be executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall constitute one instrument.
This Agreement may be executed and delivered by facsimile.

                    IN WITNESS WHEREOF, the Parties have signed this Agreement
to be effective as of the date first above written.

          CORAUTUS GENETICS INC.,   BOSTON SCIENTIFIC CORPORATION, a Delaware
Corporation   a Delaware Corporation           By:     By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:     Name:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Its:     Its:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

3